ORDER

PER CURIAM.
Defendant appeals from his conviction of two counts of offering to commit violence to a corrections officer, § 217.385 RSMo.1994, and from the denial without an evidentiary hearing of his Rule 29.15 motion. We affirm.
*213We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisdictional purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).